Exhibit Acquisition Vessels to be Delivered Vessel Type Vessel Name DWT Yard Delivery(1) Year Built(1) Charterer Duration/ Expiration Cash Daily Rate Capesize 7 Genco Hadrian(2) 170,500 Sungdong Q1 2009 2009 Cargill International S.A.(2) 46 to 62 months from delivery 65,000(3) Genco Commodus 170,500 Sungdong Q2 2009 2009 Genco Maximus 170,500 Sungdong Q2 2009 2009 Genco Aurelius 170,500 Daehan Q2 2009 2009 Genco Claudius 170,500 Sungdong Q3 2009 2009 Genco Julian 170,500 Daehan Q3 2009 2009 Genco Valerian 170,500 Daehan Q4 2009 2009 Panamax Genco Thunder 76,499 Hudong Q3 2008 2007 Handysize Genco Eagle 32,000 Jinse Q1 2009 2009 3 Genco Falcon 32,000 Jinse Q1 2009 2009 Genco Hawk 32,000 Jinse Q1 2009 2009 (1) Built dates and delivery dates for vessels delivering in the future are estimates based on guidance received from the sellers and respective shipyards. (2) Under the terms of this charter, if the Genco Hadrian is not delivered during 2008, the charterer has the option to cancel the charter.Based on further guidance from the shipyard constructing the Genco Hadrian, we now expect this vessel to be delivered in January 2009. (3) This charter includes a 50% index-based profit sharing component above the base rate listed in the table. The profit sharing between the charterer and us for each 15-day period is calculated by taking the average over that period of the published Baltic Cape Index of the four time charter routes, as reflected in daily reports. If such average is more than the base rate payable under the charter, the excess amount is allocable 50% to each of the charterer and us. A third-party brokerage commission of 3.75% based on the profit sharing amount due to us is payable out of our share.
